            Case 1:21-cr-10190-ADB Document 58 Filed 07/12/21 Page 1 of 3



                             1
                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                                                                   NO. 21-cr-10190-ADB

       v.


FLORENCE MWENDA MUSAU,
     Defendant.


                  ORDER ON GOVERNMENT’S MOTION FOR DETENTION
                            PENDING SENTENCING (#53).


KELLEY, U.S.M.J.

       Ms. Musau recently pled guilty by way of information to Conspiracy to Commit Bank Fraud

and Wire Fraud in violation of 18 U.S.C. § 1349. (#44.) Her plea was on June 21, 2021; sentencing

is scheduled for October 14, 2021. (##46, 49.) She was arrested on March 25, 2021 for the offense,

held in custody, and never had a detention hearing before this court; instead, she moved to continue

the hearing multiple times before pleading guilty. (##20, 28, 36.) After her guilty plea, she filed a

motion for release (although styled as a memorandum on the docket, #52). The government responded

by filing a motion for detention (#53). Judge Burroughs referred the motions to this court. The court

held a hearing on the motions on July 9, 2021. (#57.)

       At the hearing the parties agreed that the court should proceed under 18 U.S.C. § 3143(a),

which is the statute that governs release after a plea of guilty, according to which a person who has




                                                 1
           Case 1:21-cr-10190-ADB Document 58 Filed 07/12/21 Page 2 of 3




been found guilty of an offense and is awaiting sentencing shall be detained, unless the judicial officer

finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the

safety of any other person or the community if released. The government only argued risk of flight

with regard to Ms. Musau.

       The court finds by clear and convincing evidence that Ms. Musau is likely to flee. The reasons

are many: she is a citizen of Kenya with no legal status here; she will certainly be deported after

serving a sentence; she is facing a lengthy sentence with a guidelines sentencing range of 51 to 63

months; she has no family in the United States; her entire family resides in Kenya; and she defrauded

numerous victims out of more than one million dollars in “romance scams” while using three fake

passports (which the government notes are sophisticated counterfeits) to open more than a dozen

fraudulent bank accounts.

       The court thus allows the government’s motion for detention pending sentencing (#53).


       IT IS ORDERED:

       1. That defendant be committed to the custody of the Attorney General or his designated

representative, for confinement in a corrections facility;

       2. That she be afforded a reasonable opportunity for private consultation with counsel; and

       3. That on order of a court of the United States or on request by an attorney for the

Government, the person in charge of the corrections facility in which she is detained and confined

shall deliver him to an authorized Deputy United States Marshal for the purpose of any appearance

in connection with a court proceeding.




                                                   2
          Case 1:21-cr-10190-ADB Document 58 Filed 07/12/21 Page 3 of 3




July 12, 2021


                                            /s/ M. Page Kelley
                                            M. PAGE KELLEY
                                            United States Magistrate Judge




                                        3
